Citation Nr: 0024419	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-33 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to March 
1967.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in  
Oakland, California (the RO), which denied the veteran's 
claim of entitlement to service connection for a skin 
disability secondary to exposure to Agent Orange.  The 
veteran filed a timely Notice of Disagreement and perfected a 
substantive appeal.  

In October 1999, the veteran testified at a hearing before 
the undersigned member of the Board at the RO.  
Unfortunately, audio tapes from this hearing were lost and a 
transcript of the hearing could not be made.  The veteran was 
notified of the loss by letter dated March 7, 2000, and was 
offered the opportunity to attend another hearing.  In June 
2000, the veteran again testified at a hearing before the 
undersigned member of the Board at the RO.  A transcript of 
that hearing was made and has been placed in the veteran's VA 
claims folder.

The veteran's appeal had also included the issue of 
entitlement to service connection for blood poisoning, 
claimed as secondary to exposure to Agent Orange.  However, 
during the veteran's October 1999 hearing, he withdrew that 
issue from appellate consideration.


FINDING OF FACT

There is no competent evidence of record attributing a 
current skin disability to the veteran's active service or to 
an event or injury therein.



CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disability as a result of exposure to Agent Orange is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a skin disability as a result of exposure to Agent Orange.  
In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claims and render a decision.

Relevant Law and Regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).


Service connection - herbicide exposure

Applicable regulations provide that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  Regulations provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service- connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  Accordingly, the Board must not only 
determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam [see 
38 C.F.R. § 3.309(e)], but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d). In other words, the 
fact that the veteran does not meet the requirements of 38 
C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to an 
herbicide during service caused any current disorders.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). 

In November 1999 the Secretary of Veterans Affairs determined 
that there is no positive association between herbicide 
exposure and any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 64 Fed. Reg. 59232-59243 (November 
2, 1999). Additionally, it has been held that in order to be 
entitled to the presumption of service connection for 
herbicide exposure, the veteran must have been diagnosed to 
have one of the conditions enumerated in either 38 U.S.C.A § 
1116(a) or 38 C.F.R. § 3.309(e). McCartt v. West, 12 Vet. 
App. 164, 168 (1999).

Well grounded claims

The threshold question with regard to a veteran's claims for 
service connection is whether the claims are well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a well-grounded 
claim is one which is plausible, meritorious on its own, or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. Appellant. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. Appellant. 492, 494-495 (1992).

Additional law and regulations specific to this case will be 
discussed where appropriate below.

Factual Background

The veteran's service medical records are pertinently 
negative with respect to a skin disorder during his period of 
active service.

VA hospital treatment records dated in September 1968 reveal 
that the veteran was given diagnoses of cellulitis of the 
lower jaw and submental abscess.  The veteran underwent an 
incision and drainage and was relatively asymptomatic within 
three days.

The veteran underwent a VA Agent Orange examination in 
October 1994.  He reported that he had developed papular skin 
lesions scattered on his body, predominantly on both thigh 
areas.  The skin lesions were said to seldom be associated 
with eating, and that they would come and go without any 
treatment, and subside by themselves.  Physical examination 
of the skin revealed that a few papular skin lesions were 
found scattered on the body.  The diagnosis was a few 
nonspecific papular skin lesions but not related to 
chloracne.

The veteran underwent a VA examination in May 1995.  He 
reported that in 1967 he had developed an infection around 
the neck region which required drainage of the infection.  He 
indicated that at that time he was treated with antibiotics 
and apparently developed some rash and redness about the skin 
or about his neck and chest.  He indicated that he also 
noticed the appearance of a few small areas of pimples and 
irritation of the skin about both thighs.  He stated that 
these areas all promptly healed with recovery from the neck 
infection and that he had no further complaints.  However, he 
noted that since that time he had been aware of an occasional 
recurrent flare of small localized areas of red spots of rash 
on his thighs with some itching.  He stated that this had 
never been progressive and that he had not required further 
treatment.  Physical examination revealed some areas of rash 
over the anterior aspect of both thighs.  There were very 
tiny erythematous nodular areas of rash over the middle 
thirds of both anterior thighs without evidence of acute 
erythema or drainage.  There was no spread into the groin 
area or the buttock area.  The diagnosis included contact 
dermatitis.

The veteran testified at a hearing before the undersigned 
member of the Board in June 2000.  He stated that he was 
exposed to herbicides during his period of service in 
Vietnam.  He indicated that he had skin problems which he 
described as little boils, festers or infections, which 
cropped up shortly after his return from Vietnam, but that he 
did not seek any treatment.  He indicated that it was all 
over his body, including his chest, legs and arms, and that 
at first he attributed it to his working with insulation 
subsequent to service, but that he dismissed that possibility 
when a friend, who had also served in Vietnam, had similar 
symptoms and did not work around insulation.  He indicated 
that he had tried creams and ointments, which make it better, 
but which did not make it go away.  The veteran also 
indicated that he underwent a VA Agent Orange examination in 
October 1994, but that the examiner was not a dermatologist.  

Analysis

The veteran is claiming service connection for a skin 
disorder secondary to claimed exposure to herbicides during 
service.  He also appears to be contending that he had skin 
problems very shortly after service, possibly related to the 
infection which was documented in September 1968, which have 
continued to the present.  The Board will accordingly 
evaluate the claim based on the Agent Orange presumptive 
regulations and also without the application of such 
provisions, as required by the decision of the Federal 
Circuit in Combee. 

With respect to the first Caluza prong, medical evidence of a 
current disability, 
recent medical evidence of record includes a diagnosis of 
contact dermatitis.  The 

Service connection - Agent Orange exposure 

As discussed above, chloracne or other acneform disorders 
consistent with chloracne is one of the diseases which is 
presumed to be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) even though there is no record of 
such service, provided further that the rebuttable 
presumptions of 38 C.F.R. § 3.307(d) are satisfied.  Other 
skin conditions are not associated with Agent Orange 
exposure.  See 64 Fed. Reg. 59232-59243 (November 2, 1999).

The veteran has not been diagnosed with chloracne, an 
acneform disorder consistent with chloracne, or any other 
herbicide-related disability.  The diagnosis of record is 
contact dermatitis.  There is no diagnosis of chloracne 
during his period of active service, and there is no post-
service diagnosis of chloracne.  Indeed, there is a VA 
medical report in October 1994 which specifically expresses 
that the veteran's skin disorder was not related to 
chloracne.  Therefore, the veteran's claim of entitlement to 
service connection for a skin disability cannot be well 
grounded on a presumptive basis under 38 U.S.C.A. § 1116 or 
38 C.F.R. § 3.309(e) (1999).

The veteran has posited that his skin disability is the 
result of exposure to herbicides while in service in Vietnam.  
Although a veteran is certainly competent to testify as to 
the symptoms associated with a disability, it has not been 
indicated that he possesses the requisite medical expertise 
to render an opinion on matters involving medical principles, 
such as a medical diagnosis or causation (See Espiritu, 
2 Vet.App. at 494).  In addition, in the absence of a 
herbicide-related disability, exposure to Agent Orange cannot 
be presumed.  See McCartt, supra.   

Direct service connection

As discussed above, notwithstanding the fact that the Agent 
Orange regulations do not avail the veteran, he may still be 
entitled to service connection if he presents evidence in 
support of direct service connection under 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.303(d).  Cf. Combee v. Brown, 34 F.3d 1039, 
1044-45 (Fed. Cir. 1994).  

As reported in the factual background section above, there is 
no evidence of a skin disorder in service or for many years 
thereafter.  In addition, there is no medical nexus evidence 
linking the veteran's diagnosed contact dermatitis to his 
service or any incident thereof.  The second and third Caluza 
prongs have accordingly not been satisfied.  

The only evidence in support of direct service connection for 
a skin disability consists of the veteran's own statements.  
The veteran has not presented medical evidence of in-service 
skin disease, nor of a nexus between his current skin 
disorder and service.  The Board notes that the veteran 
testified that his current skin disorder was of service 
origin.  However, as indicated above, the veteran's own 
statements cannot supply a competent medical diagnosis of a 
current medical disability, its date of onset, or its 
etiology.  These matters can only be established by competent 
medical evidence.  See Espiritu, 2 Vet. App. at 494; 
Grottveit, 5 Vet. App. at 93.  
In the absence of the required medical evidence, the Board is 
not able to conclude, on its own, that the veteran has a 
current skin disability that could be related to any incident 
of service origin.  See Colvin v. Derwinski, 1 Vet. App. 171, 
177 (1991). 

The Court held in Savage v. Gober, 10 Vet. App. 488, 497 
(1997), that the "continuity of symptomatology" provision of 
38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service.. 
The only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuity of symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

In this case, it appears that the veteran is claiming that 
there is a continuity of skin symptomatology since service.  
However, there is no medical evidence which demonstrates 
continuity of symptomatology after service.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999).

Moreover, in Voerth v. West, 13 Vet. App. 117, 120 (1999), 
the Court held that 38 C.F.R. § 3.303(b) does not relieve a 
claimant of the burden of providing a medical nexus between 
service and the currently claimed disability by way of 
continuity of symptoms.  In this case, the veteran has not 
provided the required medical nexus evidence.  See Grover v. 
West, 12 Vet. App. 109, 113 (1999).

In short, for the reasons and bases expressed above, the 
Board has concluded that the veteran has not presented a 
well-grounded claim of entitlement to service connection for 
a skin disability.  The benefit sought on appeal is 
accordingly denied.


Additional comments

The Board is of course aware that the veteran's very able 
representative requested that a VA dermatology examination be 
scheduled and that a medical nexus opinion be generated in 
connection therewith.  However, because the veteran's claim 
for service connection is not well-grounded, VA is under no 
duty to further assist him in developing facts pertinent to 
that claim.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a); 
Epps, 126 F.3d at 1454.  Indeed, the Court has underscored 
that if the VA volunteers assistance in developing facts 
pertinent to a claim that is not well grounded, such action 
raises "grave questions of due process ... if there is 
apparent disparate treatment between claimants," between 
those who have met their initial burden of presenting a well 
grounded claim and those who have not.  See Grisvois v. 
Brown, 6 Vet. App. 136, 140 (1994); see also, in general, 
Morton v. West, 12 Vet. App. 477 (1999).
  
VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has held that the obligation exists only 
in the limited circumstances where the veteran has referenced 
other known and existing evidence.  Epps, 9 Vet. App. at 344.  
VA is not on notice of any other known and existing evidence 
which would make the adjudicated service connection claim 
plausible.  In particular, the veteran testified concerning 
medical treatment which he had received in the past for his 
skin condition, but he stated that the pertinent records had 
been purged [hearing transcript, pages 11-12].

The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claim well-
grounded, namely competent medical evidence which provides a 
nexus between his service and a current skin disability.



ORDER

Entitlement to service connection for a skin disability is 
denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

